UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: October 31, 2011 Date of reporting period: April 30, 2011 Item 1. Reports to Stockholders. HUBER CAPITAL EQUITY INCOME FUND HUBER CAPITAL SMALL CAP VALUE FUND Institutional Class SEMI-ANNUAL REPORT April 30, 2011 June, 2011 Dear Shareholder: The six month period ending April 30, 2011 was characterized by an increase in equity market indices across all market capitalizations.The first three months saw steady increases in market indices as economic conditions improved.After a selloff in late February/early March, the markets resumed their upward trajectory through the end of the period.Our Equity Income Fund and Small Cap Value Fund both outperformed their relevant benchmark indices over this time period. Huber Capital Equity Income Fund Review For the six month period of November 1, 2010 through April 30, 2011, the Equity Income Fund’s return was 18.38%, outperforming the broader equity markets as measured by the Russell 1000® Value Index and the S&P 500® Index, which generated total returns of 17.29% and 16.36%, respectively.The sectors that contributed most positively to the Fund’s performance, relative to the benchmark Russell 1000 Value Index, were Financial Services, Consumer Staples, and Materials and Processing, while sectors that detracted from relative performance were Energy and Technology.Stocks that contributed strongly to performance were Philip Morris International (consumer staple), CNO Financial Group (insurance provider), Cash America International (credit provider), and BASF (chemicals).The biggest negative factor in our performance this period was our underweighting of the Energy sector, which was the best performing sector during the period.Within the technology sector, our ownership of software providers Microsoft and CA Technologies negatively impacted performance. Huber Capital Small Cap Value Fund Review For the six month period of November 1, 2010 through April 30, 2011, the Small Cap Value Fund’s return was 26.70%, outperforming the benchmark Russell 2000® Value Index and Russell 2000® Index, which generated total returns of 20.31% and 23.73%, respectively.The sectors that contributed most positively to the Fund’s performance were Financial Services, Materials and Processing, and Consumer Discretionary. Sectors that underperformed were Producer Durables and Energy.Stocks that contributed strongly to performance were CNO Financial Group (insurance provider), MI Developments (real estate), Virtus Investment Partners (investment asset manager), Global Traffic Network (traffic and news provider) and UFP Technologies (packaging products and solutions).Significant negative holdings for the Small Cap Value Fund during the period were Park Sterling Corporation (regional bank), Crown Crafts (consumer products) and our underweighting of the Energy sector. Outlook The equity markets produced strong returns for the period, despite a significant intra-period pullback caused by political turmoil in the Middle East and 2 uncertainty around the economic impacts from the earthquake and tsunami in Japan.Overall, the economy has been growing, albeit at a modest pace.Domestic manufacturing activities have been strengthening, the labor markets have been showing some signs of improvement, and earnings for corporations have continued to exceed expectations.On the negative side domestically, high oil prices, weak housing markets, and high unemployment have all presented challenges.Political uncertainty concerning Congressional action to raise the debt ceiling continued to dampen sentiment while increasing uncertainty.Internationally, the reemergence of concerns surrounding another bailout to avert debt default by the Greek government has weighed on the markets subsequent to the period.Overall, we believe the economic backdrop for 2011 should support an environment suited well for the equity market, with modest inflation, very low interest rates and recovering sales and profits.With all of that said, our primary focus at Huber Capital Management is bottom up stock selection and we declare no particular expertise in prognosticating the direction of the equity markets. We continue our approach of seeking to invest in companies trading at discounts to their intrinsic values based on our estimates of normalized earnings and cash flows.In the Small Cap Value Fund, we are overweight in the Consumer Discretionary, Consumer Staples, Financial Services and Materials and Processing sectors, while being underweight in Technology, Energy, Producer Durables and Utilities.In the Equity Income Fund, we are overweight in Technology and Materials and Processing, while being underweight in Energy, Health Care, Producer Durables and Utilities. Thank you for your support and for entrusting us with your investment dollars.We will continue to work hard to earn that trust and look forward to meeting your investment needs for years to come. Sincerely, The Huber Capital Management Team Past performance Is not a guarantee of future results. Mutual fund investing involves risk.Principal loss is possible.The funds may invest in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods.Investments in smaller companies involve additional risks such as limited liquidity and greater volatility. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security.Please see the Schedule of Investments in this report for complete fund holdings. Investment performance reflects fee waivers.In the absence of these waivers, returns would be lower. The information provided herein represents the opinion of Huber Capital Management and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. The S&P 500® Index, an unmanaged index, consists of 500 stocks chosen for market size, liquidity, and industry group representation. It is a market-value weighted index (stock price times number of 3 shares outstanding), with each stock’s weight in the Index proportionate to its market value. The Russell 1000® Value Index measures the performance of those Russell 1000 companies with lower price-to-book ratios and lower forecasted growth values. The Russell 2000® Index, an unmanaged index, is comprised of the 2,000 smallest companies in the Russell 3000® Index.The Russell 2000® Value Index measures the performance of those Russell 2000 companies with lower price-to-book ratios and lower forecasted growth values.One cannot invest directly in an index. Cash flow measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income. 4 Huber Funds EXPENSE EXAMPLE – April 30, 2011 (Unaudited) As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (11/1/10 –4/30/11). Actual Expenses The first set of lines of the table below provide information about actual account values and actual expenses, with actual net expenses being limited to 1.49% for the Huber Capital Equity Income Fund and 1.99% for the Huber Capital Small Cap Value Fund per the operating expenses limitation agreement.Although the Funds charge no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.The Example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second set of lines of the table below provide information about hypothetical account values and hypothetical expenses based on each Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second set of lines of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transaction costs were included, your costs would have been higher. 5 Huber Funds EXPENSE EXAMPLE – April 30, 2011 (Unaudited), Continued Beginning Ending Expenses Paid Account Value Account Value During Period 11/1/10 4/30/11 11/1/10 – 4/30/11* Actual Equity Income Fund $ 8.07 Small Cap Value Fund Hypothetical (5% return before expenses) Equity Income Fund $ 7.45 Small Cap Value Fund $ 9.94 * Expenses are equal to an annualized expense ratio of 1.49% for the Huber Capital Equity Income Fund and 1.99% for the Huber Capital Small Cap Value Fund, multiplied by the average account value over the period, multiplied by 181 (days in the most recent fiscal half-year)/365 days (to reflect the one-half year period). 6 Huber Funds SECTOR ALLOCATION OF PORTFOLIO ASSETS – April 30, 2011 (Unaudited) HUBER CAPITAL EQUITY INCOME FUND HUBER CAPITAL SMALL CAP VALUE FUND Percentages represent market value as a percentage of total investments. 7 Huber Capital Equity Income Fund SCHEDULE OF INVESTMENTS at April 30, 2011 (Unaudited) Shares COMMON STOCKS - 98.49% Value Advertising - 0.99% Groupe Aeroplan, Inc. (c) $ Aerospace - 1.74% Northrop Grumman Corp. Air Transport - 1.68% FedEx Corp. Aluminum - 0.07% Alcoa Inc. Banks: Diversified - 1.99% Bank of America Corp. Beverage: Soft Drinks - 0.66% Coca-Cola Co. Chemicals: Diversified - 3.22% BASF SE - ADR Computer Services, Software, & Systems - 12.90% CA Inc. Microsoft Corp. Oracle Corp. Consumer Lending - 4.55% Cash America International, Inc. Consumer Services: Miscellaneous - 1.82% eBay Inc. (a) Diversified Financial Services - 3.67% Citigroup Inc. (a) JPMorgan Chase & Co. Diversified Retail - 1.61% Wal-Mart Stores, Inc. Engineering & Contracting Services - 2.09% Fluor Corp. KBR, Inc. The accompanying notes are an integral part of these financial statements. 8 Huber Capital Equity Income Fund SCHEDULE OF INVESTMENTS at April 30, 2011 (Unaudited), Continued Shares Value Financial Data & Systems - 3.82% Mastercard, Inc. - Class A $ Western Union Co. Foods - 1.62% ConAgra Foods, Inc. Tyson Foods, Inc. - Class A Homebuilding - 2.03% Lennar Corp. - Class B Insurance: Life - 9.12% CNO Financial Group, Inc. (a) Insurance: Property-Casualty - 4.30% XL Group PLC Oil Well Equipment & Services - 1.98% Ensco PLC - ADR Oil: Crude Producers - 1.25% Chesapeake Energy Corp Oil: Integrated - 3.95% Royal Dutch Shell PLC - Class A - ADR Royal Dutch Shell PLC - Class B - ADR Pharmaceuticals - 10.60% Eli Lilly & Co. Merck & Co., Inc. Pfizer, Inc. Watson Pharmaceuticals, Inc. (a) Scientific Instruments: Control & Filter - 0.99% Flowserve Corp. Shipping - 0.18% Huntington Ingalls Industries Inc. (a) Specialty Retail - 2.11% Home Depot, Inc. Steel - 1.91% Carpenter Technology Corp. The accompanying notes are an integral part of these financial statements 9 Huber Capital Equity Income Fund SCHEDULE OF INVESTMENTS at April 30, 2011 (Unaudited), Continued Shares Value Telecommunications Equipment - 3.95% TE Connectivity Ltd. $ Vodafone Group PLC - ADR Tobacco - 5.84% Philip Morris International, Inc. Utilities: Electrical - 7.85% American Electric Power Co., Inc. Entergy Corp New Exelon Corp. NextEra Energy, Inc. TOTAL COMMON STOCKS (Cost $3,617,818) SHORT-TERM INVESTMENTS - 1.67% Fidelity Institutional Tax-Exempt Portfolio - Class I, 0.07% (b) First American Tax Free Obligations Fund - Class Z, 0.00% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $85,303) TOTAL INVESTMENTS IN SECURITIES (Cost $3,703,121) - 100.16% Liabilities in Excess of Other Assets - (0.16)% ) NET ASSETS - 100.00% $ ADR - American Depositary Receipt (a) Non-income producing security. (b) Rate shown is the 7-day yield as of April 30, 2011. (c) Foreign issued security. The accompanying notes are an integral part of these financial statements. 10 Huber Capital Small Cap Value Fund SCHEDULE OF INVESTMENTS at April 30, 2011 (Unaudited) Shares COMMON STOCKS - 98.54% Value Aluminum - 1.10% Kaiser Aluminum Corp. $ Asset Management & Custodian - 5.28% Virtus Investment Partners, Inc. (a) Banks: Diversified - 3.81% Park Sterling Bank (a) Commercial Vehicles & Parts - 1.01% Miller Industries, Inc. Consumer Lending - 7.25% EZcorp, Inc. - Class A (a) Nelnet, Inc. - Class A Containers & Packaging - 4.65% UFP Technologies, Inc. (a) Diversified Manufacturing Operations - 1.62% A. M. Castle & Co. (a) Engineering & Contracting Services - 2.50% Argan, Inc. (a) Financial Data & Systems - 4.41% Global Cash Access Holdings, Inc. (a) Foods - 3.62% Overhill Farms, Inc. (a) (d) Health Care Facilities - 1.35% Tenet Healthcare Corp. (a) Homebuilding - 3.46% Lennar Corp. - Class B Household Furnishings - 1.44% Crown Crafts, Inc. Insurance: Life - 8.68% CNO Financial Group, Inc. (a) Insurance: Property-Casualty - 4.66% XL Group PLC Leisure Time - 1.94% Interval Leisure Group, Inc. (a) Machinery: Industrial - 4.00% Armtec Infrastructure Trust Unit (b) The accompanying notes are an integral part of these financial statements. 11 Huber Capital Small Cap Value Fund SCHEDULE OF INVESTMENTS at April 30, 2011 (Unaudited), Continued Shares Value Oil Well Equipment & Services - 1.00% Global Industries, Ltd. (a) $ Oil: Crude Producers - 0.99% GMX Resources Inc. (a) Paper - 1.76% Kapstone Paper and Packaging Corp. (a) Pharmaceuticals - 1.98% Watson Pharmaceuticals, Inc. (a) Radio & TV Broadcasters - 4.09% Global Traffic Network, Inc. (a) Real Estate - 5.55% MI Developments, Inc. - Class A Real Estate Investment Trusts (REITs) - 4.04% CapLease, Inc. Rental & Leasing Services: Consumer - 1.98% Rent-A-Center, Inc. Restaurants - 8.62% Boston Pizza Royalties Income Fund (b) Famous Dave’s of America, Inc. (a) Pizza Pizza Royalty Income Fund (b) Second Cup Royalty Income Fund Unit (a) (b) Steel - 2.82% Carpenter Technology Corp. Sugar - 0.92% Imperial Sugar Co. Textiles Apparel & Shoes - 0.06% Hampshire Group, Ltd. (d) Utilities: Electrical - 3.95% Alliant Energy Corp. Great Plains Energy, Inc. Portland General Electric Co. TOTAL COMMON STOCKS (Cost $6,808,696) The accompanying notes are an integral part of these financial statements. 12 Huber Capital Small Cap Value Fund SCHEDULE OF INVESTMENTS at April 30, 2011 (Unaudited), Continued Shares SHORT-TERM INVESTMENTS - 2.39% Value Fidelity Institutional Tax-Exempt Portfolio - Class I, 0.07% (c) $ First American Tax Free Obligations Fund - Class Z, 0.00% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $239,265) TOTAL INVESTMENTS IN SECURITIES (Cost $7,047,961) - 100.93% Liabilities in Excess of Other Assets - (0.93)% ) NET ASSETS - 100.00% $ (a) Non-income producing security. (b) Foreign issued security. (c) Rate shown is the 7-day yield as of April 30, 2011. (d) Security is considered illiquid. As of April 30, 2011, the value of these investments was $368,235 or 3.68% of net assets. See Note 2 (I) in the Notes to the Financial Statements. The accompanying notes are an integral part of these financial statements. 13 Huber Funds STATEMENTS OF ASSETS AND LIABILITIES at April 20, 2011 (Unaudited) Huber Capital Huber Capital Equity Small Cap Income Fund Value Fund ASSETS Investments in securities, at value (identified cost $3,703,121 and $7,047,961, respectively) $ $ Cash — Receivables for: Dividends and interest Due from Adviser (Note 4) Prepaid expenses Total assets LIABILITIES Payables for: Securities purchased — Audit fees Administration fees Distribution fees Transfer agent fees and expenses Fund accounting fees Custody fees Shareholder reporting Shareholder servicing fees Legal fees Chief Compliance Officer fee Total liabilities NET ASSETS $ $ CALCULATION OF NET ASSET VALUE PER SHARE Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ Undistributed net investment loss ) ) Accumulated net realized loss on investments ) ) Net unrealized appreciation on investments and foreign currency related transactions Net assets $ $ The accompanying notes are an integral part of these financial statements. 14 Huber Funds STATEMENTS OF OPERATIONS For the Six Months Ended April 30, 2011 (Unaudited) Huber Capital Huber Capital Equity Small Cap Income Fund Value Fund INVESTMENT INCOME Income Dividends (net of withholding taxes of $630 and $6,867, respectively) $ $ Interest 22 85 Total income Expenses Advisory fees (Note 4) Administration fees (Note 4) Fund accounting fees (Note 4) Transfer agent fees and expenses (Note 4) Registration fees Audit fees Shareholder servicing fees (Note 5 Distribution fees (Note 6) Legal fees Trustee fees Custody fees (Note 4) Chief Compliance Officer fee (Note 4) Insurance expense Miscellaneous Reports to shareholders Total expenses Less: advisory fee waiver and expense reimbursement (Note 4) ) ) Net expenses Net investment income/(loss) ) REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS Net realized gain/(loss) on investments ) Net change in unrealized appreciation on investments and foreign currency related transactions Net realized and unrealized gain on investments and foreign currency related transactions Net Increase in Net Assets Resulting from Operations $ $ The accompanying notes are an integral part of these financial statements. 15 Huber Capital Equity Income Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended April 30, 2011 Year Ended (Unaudited) October 31, 2010 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain/(loss) on investments ) Net change in unrealized appreciation on investments and foreign currency related transactions Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase/(decrease) in net assets derived from net change in outstanding shares (a) ) Total increase in net assets NET ASSETS Beginning of period End of period $ $ Accumulated net investment income/(loss) $ ) $ (a) A summary of share transactions is as follows: Six Months Ended April 30, 2011 Year Ended (Unaudited) October 31, 2010 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions Shares redeemed ) Net increase/(decrease) ) $ ) $ The accompanying notes are an integral part of these financial statements. 16 Huber Capital Small Cap Value Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended April 30, 2011 Year Ended (Unaudited) October 31, 2010 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income/(loss) $ ) $ Net realized gain on investments Net change in unrealized appreciation on investments and foreign currency related transactions Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period End of period $ $ Accumulated net investment income/(loss) $ ) $ (a) A summary of share transactions is as follows: Six Months Ended April 30, 2011 Year Ended (Unaudited) October 31, 2010 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions Shares redeemed* ) Net increase $ $ * Net of redemption fees of $ $ The accompanying notes are an integral part of these financial statements. 17 Huber Capital Equity Income Fund FINANCIAL HIGHLIGHTS – For a share outstanding throughout each period Six Months June 29, 2007* Ended through April 30, 2011 Year Ended October 31, October 31, (Unaudited) Net asset value, beginning of period $ Income from investment operations: Net investment income + Net realized and unrealized gain (loss) on investments and foreign currency related transactions ) Total from investment operations ) Less distributions: From net investment income ) — From net realized gain on investments — — — ) — Total distributions ) — Net asset value, end of period $ Total return %‡ % % -52.82 % %‡ Ratios/supplemental data: Net assets, end of period (thousands) $ Ratio of expenses to average net assets: Before expense reimbursement %† % % % %† After expense reimbursement %† % % % %† Ratio of net investment income (loss) to average net assets: Before expense reimbursement -2.70 %† %) %) %) %)† After expense reimbursement %† % % % %† Portfolio turnover rate %‡ % % % %‡ * Commencement of operations. + Less than $0.005. † Annualized. ‡ Not annualized. The accompanying notes are an integral part of these financial statements. 18 Huber Capital Small Cap Value Fund FINANCIAL HIGHLIGHTS – For a share outstanding throughout each period Six Months June 29, 2007* Ended through April 30, 2011 Year Ended October 31, October 31, (Unaudited) Net asset value, beginning of period $ Income from investment operations: Net investment income (loss) ^ ^ ) ) Net realized and unrealized gain (loss) on investments and foreign currency related transactions ) ) Total from investment operations ) ) Less distributions: From net investment income ) ) )+ ) — From net realized gain on investments — — — ) — Total distributions ) ) )+ ) — Redemption fees retained +^ +^ — — — Net asset value, end of period $ Total return %‡ % % -43.22
